REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/10/2021.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 13, the closest prior art is US 20150085253 of Walsh et al.

Regarding Claims 1 and 13, Walsh teaches a method/apparatus for the self-examination of an eye of a patient by the patient itself by means of an ophthalmological apparatus, which has a front optical unit and a pupil of the apparatus, the method/apparatus comprising a) the patient positions its eye in relation to the ophthalmological apparatus; b1) a measure of a deviation of the position of the pupil of the eye of the eye is determined from the position of the eyepiece of the apparatus; b2) depending on the measure of the deviation, an eye position correction signal, which 

But Walsh does not teach that wherein a measure of a deviation between a first position of a pupil of the eye and a second position of a pupil of the apparatus; and depending on the measure of the deviation, generating a pupil correction signal, which indicates a direction and/or degree of the deviation.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method/apparatus for the self-examination of an eye of a patient further comprising:
wherein a measure of a deviation between a first position of a pupil of the eye and a second position of a pupil of the apparatus; and depending on the measure of the 
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-12 are also allowed due to their dependence on claim 1.
Claims 14-17 are also allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872